MEMORANDUM *
Harpal Singh, a native of India, appeals the district court’s dismissal of his habeas petition, challenging the INS’ discretionary decision to deny parole. The INS arrested Singh in 1997, and he is still in custody. Singh alleges that he was arrested and tortured numerous times by the Indian security forces because he is an outspoken advocate for the establishment of an independent Sikh state. An immigration judge granted Singh deferral of removal under the Torture Convention. The immigration judge’s decision is currently before the BIA on cross-appeals. We have jurisdiction over Singh’s habeas petition pursuant to 28 U.S.C. §§ 1291, 2253. We affirm. Because the parties are familiar with the factual and procedural history of this case, we do not recount it here except as necessary to explain our decision.
This Court reviews the District Court’s decision to grant or deny a petition for habeas corpus de novo. Desir v. Ilchert, 840 F.2d 723, 726 (9th Cir.1988).
Singh raises two issues on appeal. The first issue being whether it is unconstitutional for the INS to serve both an adjudicatory and prosecutorial role in Singh’s deportation proceedings. The second issue, according to Singh, is whether “ex-cludable aliens ... have a due process right to fundamentally fair procedures for adjudicating their non-discretionary applications for relief from removal.” The non-discretionary relief that Singh refers to is the withholding statute and the Convention Against Torture (“CAT”). Singh alleges that the INS is using its detention authority to coerce him into relinquishing his rights under these two provisions.
I. INS Jurisdiction over Parole Decisions
Singh argues that the adjudication of his parole request was tainted by institutional bias because the ADD’s adjudication of this request created an inherent conflict with the Service’s investigation and prosecution of his case, created potential for abuse and violated due process. Singh’s argument is without merit.
In Marcello v. Bonds, 349 U.S. 302, 75 S.Ct. 757, 99 L.Ed. 1107 (1955), the Supreme Court rejected an argument that a deportation hearing violated due process because the special inquiry officer adjudicating the hearing was an employee of and *471subject to the supervision and control of the INS, which is charged with investigative and prosecuting functions. This Court likewise rejected an almost identical institutional bias/due process challenge in United States v. Garcia-Martinez, 228 F.3d 956 (9th Cir.2000), in which an alien had argued that his removal proceedings could not be used as an element of the offense of illegal re-entry because his removal proceeding had been conducted by an INS adjudicator who was inherently biased due to his daily enforcement activities. Id. at 960.
II. INS Coercion
Somewhat tellingly, Singh offers no evidence of INS coercion. Instead, he asks for limited discovery so as to “prove that Respondents’ decisions to revoke his parole and deny his subsequent parole request were the result of improper consultations with INS District Counsel, and that those decisions were made in an effort to coerce Mr. Singh into relinquishing his rights under the withholding statute and the CAT.” Again, this contention is without merit.
In Alvarez-Mendez v. Stock, 941 F.2d 956 (9th Cir.1991), this Court has applied Supreme Court precedent to reject any argument that an excludable alien has a constitutional right to challenge his detention. In Alvarez-Mendez, the Court held that “[p]arole decisions are an integral part of the admissions process and excludable aliens cannot challenge such decisions as a matter of constitutional right.” Id. at 963; Accord Cuban American Bar Ass’n, Inc. v. Christopher, 43 F.3d 1412, 1427-28 (11th Cir.1995) (“Aliens may be excluded or denied parole on grounds that might be suspect in the context of domestic legislation, because there are apparently no limitations on the power of the federal government to determine what classes of aliens will be permitted to enter the United States or what procedures will be used to determine their admissibility”) (internal quotation marks omitted).
The key here is that Singh is an excludable alien. As this Court has held:
Although aliens seeking admission into the United States may physically be allowed within its borders pending a determination of admissability, such aliens are legally considered to be detained at the border and hence as never having ' effected entry into this country.... Because excludable aliens are deemed under the entry doctrine not to be present on United States territory, a holding that they have no substantive right to be free from immigration detention reasonably follows.
Barrera-Echavarria v. Rison, 44 F.3d 1441, 1450 (9th Cir.1995).
Singh arrived from India on May 4, 1993, and attempted to enter the country without the necessary documents for legal admission. The Service detained Singh and immediately initiated exclusion proceedings, charging Singh with being ex-cludable under INA §§ 212(a)(7)(A)(i)(I) and (B)(i)(I) as an alien not in possession of valid travel or entry documents. Singh was paroled1 into the United States until November 3, 1997, when Singh was placed in INS detention.
Thus, Singh’s due process claim and any other constitutional arguments he makes fail to state a claim for which the district court could have granted relief.
*472III. Time in Detention
As part of his coercion claim, Singh points to the amount of time he has spent in INS detention. Indeed, Singh has been in INS detention for over four years.
However, as to excludable aliens like Mr. Singh, this Court has ruled that “applicable Supreme Court precedent squarely precludes a conclusion that they have a constitutional right to be free from detention, even for an extended time.” Barrera-Echavarria, 44 F.3d at 1449; See also Clark v. Smith, 967 F.2d 1329, 1332 (9th Cir.1992) (“[Petitioner] has been held in ‘jail-like’ conditions for over a year and may be conceivably held in this way for over another year while proceedings go on before the [BIA] and this court. [Petitioner’s] argument, which is not without force, is addressed on this appeal to those who, by their role, cannot respond to it as long as the detention may still be described as ‘temporary.’ ”)
Even in the case of an alien who has effectuated an entry in to the United States, and therefore is afforded greater constitutional protections, prolonged detention is only unlawful if there is not a “significant likelihood of removal in the reasonably foreseeable future.” Ma v. Ashcroft, 257 F.3d 1095, 1098 (9th Cir. 2001) (quoting Zadvydas v. Davis, 533 U.S. 678, 121 S.Ct. 2491, 150 L.Ed.2d 653 (2001)). Again, Singh has not “entered” and is therefore not even entitled to this protection.2
Accordingly, for the foregoing reasons the decision of the district court is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of .this circuit except as may be provided by Ninth Circuit Rule 36-3.


. Being paroled is still insufficient to provide an excludable alien with due process protections over his/her detention. See Siu Fung Luk v. Rosenberg, 409 F.2d 555, 558 (9th Cir. 1969); Yuen Sang Low v. Attorney General of U.S., 479 F.2d 820, 822-23 (9th Cir.1973).


. We also note that, unlike the aliens in Zadvydas, Singh is not facing indefinite detention. Although the delay is unfortunate, Singh is merely being detained pending the BIA's decision.